Judgment and order reversed upon the law, with costs, and complaint dismissed, with costs, upon the ground that the defendant and her husband were coemployers of the plaintiff; that the accident arose out of and in the course of her employment; that the compensation insurance secured by the husband covered the plaintiff as one of the household servants (Matter of Lipschitz v. Hotel Charles, 226 App. Div. 839; affd., 252 N. Y. 518); and that no issue of fact was tendered by the evidence of the plaintiff that she did not see the notice required to be posted as *876against the positive evidence that notice was posted. Van Kirk, P. J., Hinman and Hill, JJ., concur; Rhodes and Crapser, JJ., dissent and vote to affirm.